Citation Nr: 1433610	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-27 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 30 percent for intermittent explosive disorder.

4.  Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to September 1983.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2010 the Board denied the Veteran's claim of entitlement to service connection for IBS.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September May 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the case for readjudication consistent with the directives specified.  The Board remanded this issue for further development in June 2012, and in March 2013 the Veteran submitted a request to withdraw the appeal as to that issue.

The Board remanded the remaining issues on appeal for further development in June 2010.  In a July 2013 rating decision, the RO granted service connection for status-post right nephrectomy, residuals of a gunshot wound of the abdomen, and status-post cholecystectomy.  As this constitutes a grant of the full benefits sought with regard to these disabilities, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records and a March 2006 notice pertinent to the issues on appeal.

The issues of entitlement to earlier effective dates and increased initial evaluations for the grants of service connection for status-post right nephrectomy, residuals of a gunshot wound of the abdomen, and status-post cholecystectomy, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In correspondence dated in March and May 2013, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for IBS.

2.  The preponderance of the evidence is against finding that the Veteran has GERD due to a disease or injury in service or service connected disability or that it was caused or aggravated by any service-connected disability.

3.  The Veteran's intermittent explosive disorder has been manifested, primarily, by anger, sleep disturbances, social impairment, anxiety, impaired impulse control, difficulty adapting to stressful circumstances, depression, and brief, intermittent flare-ups of uncontrollable rage.  Collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.

4.  The Veteran's bilateral hearing loss has not manifested by worse than Level II hearing in the right ear and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for IBS have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for establishing service connection for GERD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for an initial rating of 70 percent, but no higher, for intermittent explosive disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2013).

4.  The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

In a March 2013 correspondence, the Veteran's attorney submitted a statement expressing the Veteran's wish to withdraw the issue of entitlement to service connection for IBS.  In a hand-written, signed correspondence received in May 2013, the Veteran again stated that he wished to withdraw this claim.  Hence, there remain no allegations of errors of law or fact for appellate consideration in this case regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the appeal is dismissed.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in August 2005, March 2006, and June 2010, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 and June 2010 letters advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The June 2010 letter also advised the Veteran on establishing secondary service connection for a disability that is caused or aggravated by a service-connected disability.  The issues remaining on appeal were last adjudicated in July 2013, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, private treatment records, VA treatment records, Social Security Administration (SSA) records, and various statements of the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected intermittent explosive disorder is currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9499-9435, for a mood disorder, not otherwise specified.  See 38 C.F.R. § 4.20 (2007) (When an unlisted condition is encountered, it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Under 38 C.F.R. § 4.130, Diagnostic Code 9435, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Diagnostic Code 9435 provides that a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 1 and 10 indicates persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.

A GAF score between 11 and 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), occasionally fails to maintain minimal personal hygiene, or gross impairment in communication.

A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation). 

A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood).

A GAF score between 41 and 50 indicates that a Veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Evaluations of defective hearing range from non-compensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

GERD

The Veteran contends that he has GERD which is caused or aggravated by his service-connected residuals of a gunshot wound to the abdomen, including service-connected status-post nephrectomy and status-post cholecystectomy.

The record shows that in June 1982, the Veteran shot himself in the right upper abdomen while on active duty, which necessitated nephrectomy (removal of a kidney) and cholecystectomy (removal of the gallbladder) surgery.  The Veteran's service treatment records are silent for any complaints or treatment for GERD or any other digestive or esophageal disorder.

The Veteran's VA treatment records show that GERD is listed in his active history and that he has been prescribed medication to treat it.  The private and VA treatment records do not contain any competent medical opinions or discussions regarding the origin or etiology of the Veteran's GERD.

In October 2010 the Veteran was afforded a VA examination for digestive conditions.  The Veteran reported having pyrosis, heartburn, and regurgitation symptoms 2 or 3 times per week.  He reported that he was not currently taking medication for the disorder and that it did not interfere with his occupational functioning.  The examiner reviewed the claims file and discussed the Veteran's medical history, including his 1982 gunshot wound and subsequent surgery.  The examiner diagnosed the Veteran with GERD, but opined that it was less likely than not caused by military service or caused or aggravated by any service-connected disability.  He noted that there was no evidence of any treatment or evaluation for GERD while in service and that there was no medical basis by which GERD could be caused or aggravated by hearing loss or intermittent explosive disorder.  The examiner further stated that the Veteran's current GERD symptoms would have presented just as they currently are regardless of any hearing loss or intermittent explosive disorder.

An additional examination was performed in May 2013.  The examiner reviewed the claims file and performed an in-person examination of the Veteran.  He discussed the Veteran's surgery in 1982 and the complications that have resulted from it.  He noted that the Veteran's current left kidney function was normal and that he required no special diets.  There was no edema or fatigue associated with residuals of the nephrectomy.  No muscle group had been affected, there was no fatigue, pain, or loss of function of the abdomen, and the Veteran was not taking any medications related to the injury or surgery.  The examiner noted that the medical evidence of record showed that the Veteran was only first treated for GERD in 2005 and that he had been taking medication for the past two years.  The examiner ultimately opined that he could find no medical basis to support a finding that GERD was due to or aggravated by the gunshot wound to the abdomen.  He explained that GERD was typically caused by decreased lower esophageal sphincter tone, as well as decreased gastric motility.  The examiner found no evidence that gastric motility, acidity, or lower esophageal sphincter tone were affected or altered by the gunshot would or resulting residuals and treatment.

In light of the foregoing evidence, the preponderance of the evidence weighs against granting service connection.  The evidence of record does show that the Veteran has a current diagnosis of GERD.  However, the weight of the evidence does not reflect that this disorder is in any way related to his active duty service or that it was caused or aggravated by any service-connected disability.

The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The October 2010 VA examiner found that the Veteran's GERD was not related to any event or injury in service and was not caused or aggravated by his service-connected hearing loss or intermittent explosive disorder.  The May 2013 VA examiner provided an additional opinion regarding the relationship between the Veteran's GERD and his gunshot wound residuals.  He clearly explained that the injuries incurred from the gunshot wound did not affect or aggravate the Veteran's GERD, as there was no evidence that any of the causes of GERD, including gastric motility, acidity, or lower esophageal sphincter tone, had been affected by the wound or the removal or the gallbladder or kidney.  Furthermore, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for GERD.

The only statements in favor of a finding of a relationship to service or service-connected disabilities are those of the Veteran and his attorney.  The Board acknowledges that the Veteran is competent to report on matters observed or within his personal knowledge, such as medical symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as laypersons not shown to possess appropriate medical training and expertise, neither the Veteran nor his attorney are competent to render an opinion on the etiology of GERD or whether it was caused or aggravated by residuals of a gunshot wound, as such requires medical expertise to determine such etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, such statements are not competent medical opinions, and the medical findings and opinions of the VA examiners warrant greater probative weight than any lay contentions.  

The Veteran has also not claimed that he had any symptoms of GERD while still in service or that they manifested in the years following separation from service, and has thus not alleged any continuity of symptomatology.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged periods without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

In short, the overwhelming preponderance of the evidence indicates that the Veteran's GERD was not incurred in or otherwise related to any event or injury in service and has not been shown to be caused or aggravated by any service-connected disability.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant claim.  See 38 U.S.C.A. § 5107(b).

Intermittent Explosive Disorder

The Veteran also contends that his intermittent explosive disorder warrants an evaluation higher than 30 percent.  The Veteran has submitted written statements explaining how his psychiatric problems led him to shoot himself in the stomach in service.

The Veteran's VA treatment records show that he has been receiving regular counselling and psychiatric care throughout the period on appeal.  In September 2004 the Veteran reported to the Emergency Room stating that he was "very angry, frustrated, and depressed" and was having passive thoughts of hurting people and wanted medication to help control himself.  He presented as initially very belligerent, as well as oriented and coherent, with loud, normal speech and coherent thoughts.  The Veteran was first psychiatrically evaluated at VA in October 2004.  He discussed his problems with violent thoughts, suicidal thoughts, and reacting violently or destructively.  He stated that he did not have any friends and did not want them because he could not trust them.  He presented as unkempt and unshaven, depressed, alert, and oriented, with constricted affect, spontaneous and goal-directed speech, and impaired judgment.  The examiner diagnosed him with intermittent explosive disorder and mood disorder and assigned him a GAF score of 50.  In January 2005 the Veteran reported sleeping better but feeling hopeless.  He was noted to have poor hygiene, normal behavior, depressed mood, and exaggerated affect and was assigned a GAF score of 52.

In March 2005 the Veteran was admitted for several days due to suicidal and homicidal ideation.  The Veteran was evaluated and diagnosed with intermittent explosive disorder, with a differential diagnosis of organic mood disorder and bipolar disorder.  At evaluation, he was noted to be cooperative, disheveled, coherent, goal-oriented, and euthymic.  He reported having been in multiple fights in the past, experiencing episodes of intense anger, and having intermittent periods of euphoria followed by depression.  In a clinic note from later in March 2005, the Veteran denied any thoughts of wanting to harm himself or others and reported that he was eating and sleeping well.  The Veteran was noted to have poor grooming and hygiene, fair eye contact, cooperative attitude, dysthymic mood, and constricted affect.  He was diagnosed with impulse control disorder and mood disorder and assigned a GAF score of 55.

At a May 2005 evaluation, the Veteran presented as agitated, anxious, and depressed, with marginal hygiene, obsessional thought processes, and angry thought content.  He described having thoughts about hurting himself or others and stated that his medications helped keep his violent thoughts in check, and admitted to a "lifetime of violence" and "proclivity for fighting."  At additional May 2005 mental health clinic visits, the Veteran again presented with poor hygiene, depressed or neutral mood, constricted affect, and coherent, logical speech.  He was assigned GAF scores of 56 and 57.

In July 2005 sessions, the Veteran was noted to have either poor or fair grooming and hygiene, good eye contact and attitude, neutral or dysphoric mood, and slow motor response.  He was assigned GAF scores of 58, and it was noted that his tone of voice was less harsh than it had been a month ago.  The Veteran presented with similar symptoms in September and October 2005 and was assigned GAF scores of 52 and 57.

At a November 2005 clinic session, the Veteran presented with fair hygiene and normal speech, mood, and motor behavior.  He reported that he was still having problems with the "monster" that is "rage" and had poor sleep habits.  He was assigned a GAF score of 56.  In January 2006 the Veteran's speech and presentation were found to be fully normal, and he reported that his medications were working well.  He was assigned a GAF score of 48, and it was noted that the score had been "revised downward because he has been unable to work."  In July 2006 he reported violent dreams, problems with his mind racing, and presented with constricted affect, poor hygiene, slow motor behavior, cooperative attitude, adequate insight, and logical thought processes.  He was assigned a GAF of 52.

In December 2007 the Veteran reported continuing irritability, depression, and prominent anger.  He was noted to have poor hygiene, normal behavior, loud speech, depressed mood, and constricted affect.  He was diagnosed with bipolar disorder, most recent episode mania, and assigned a GAF score of 50.

The Veteran was also evaluated in March, May, and June 2008.  He reported feeling stress from losing his mother and having problems relating to his daughter, but stated that he had improved in his ability to manage stress and that he was working on creating personal boundaries.  His grooming and hygiene was variable, and he showed normal motor behavior and facial expression, neutral mood, and constricted, appropriate, or variable affect.  His speech and thought processes were normal, though on one visit he was noted to be loud.  He was assigned GAF scores of 60 and was noted to be unemployed.

In September 2010 the Veteran was admitted for 2 nights for inpatient psychiatric treatment.  He reported decreased sleep, feelings of hopelessness, and decreased concentration, and he presented as loud, angry, and very agitated, although he calmed down by the end of his initial interview.  The Veteran reported feelings of losing control and stated that he didn't have any friends because he could not tolerate people as well as he could previously.  The Veteran was diagnosed with bipolar disorder and intermittent explosive disorder and assigned a GAF score of 20.  At a follow up appointment the day after being discharged, the Veteran presented with good grooming, normal motor behavior, neutral mood, and appropriate/variable affect.  His insight was adequate and thought processes were logical and goal-directed.  He reported regret over his past explosive, destructive rage.  He was assigned a GAF score of 60.

In October 2010 the Veteran presented with fair hygiene, normal behavior, cooperative attitude, anxious mood, blunted affect, logical and goal-directed thought processes, and pessimistic content.  In November 2010 he presented with poor hygiene, relaxed motor behavior, poor insight, and blocked content.  At both of these visits he was assigned a GAF score of 50.  In multiple visits in the first half of 2011, the Veteran reported anger and sadness over financial and personal problems and was assigned GAF scores ranging from 45 to 55.  In April 2011 he stated that he was concerned that he would die soon due to health problems.  In monthly visits during the second half of 2011, the Veteran presented with better appearance and hygiene, but expressed anxiety about his wife's upcoming surgery and sometimes had anxious, exaggerated, or loud speech.  He was given GAF scores ranging from 55 to 65.

Throughout 2012 the Veteran attended regular psychiatric counseling sessions at which he usually presented with fair or good hygiene and normal or restless motor behavior.  He always displayed fair insight and logical, goal-directed thought processes.  His mood was described as anxious, argumentative, or depressed, and it was noted that his speech was loud, though relevant.  He discussed stress he felt over his wife and the world at large, and in June 2012 it was noted that he had been "paranoid" the week before.  He reported having nightmares, sleep problems, and vengeful fantasies, and he noted that he had in the past almost strangled his brother and almost shot his wife in a rage.  In July 2012 he stated that he had a three day dissociative episode a couple of weeks prior.  He was assigned GAF scores ranging from 48 to 65.

In January and February 2013, the Veteran presented well, but had slow motor behavior and depressed mood.  He was assigned GAF scores of 55 and 50.  In March 2013 the Veteran went to the Emergency Room for voluntary admittance because he had been angered by his cardiac doctors and did not feel he could be safe in the community.  After admittance, he was noted to be agitated, clenching his fists, and red faced.  He was administered medication, placed in restraints at his own request, and accompanied by a police officer.  At a mental health evaluation he was argumentative and angry with loud speech and assigned a GAF of 45.  At an evaluation later in the evening, he was anxious, but otherwise oriented and cooperative and assigned a GAF score of 10.  The next day, the Veteran was still very angry and was assigned a GAF score of 35.  Later in the day, he denied that he would harm himself or others and requested to be discharged; his GAF score at discharge was 45.  At follow up appointments in April 2013, the Veteran was able to discuss the events that led to his hospitalization and strategies for managing anger.  His appearance was normal, mood angry or irritable, and insight fair or good.  He was assigned GAF scores of 55.

In April 2013 the Veteran again presented to the Emergency Room for treatment related to his unstable angina, but also because he had been unhappy at the private hospital where had had been receiving treatment and was afraid that it would trigger his explosive disorder.  The Veteran was discharged two days later.  He was observed to have poor concentration and judgment and assigned a GAF score of 30.

In May 2013 the Veteran reported to the Emergency Room stating that had been sleeping very little, felt more depressed, was making poor decisions, and thought he might have suicidal thoughts in the near future.  Because the VA psychiatric department did not have an inpatient bed available, the Veteran was transferred to a private health center for three days for treatment.  He reported feeling stressed by his wife's health issues and financial problems.  The discharge summary described him as cooperative and depressed, with congruent affect.  He initially reported vague suicidal ideation and that he was fed up with people in general.  The Veteran was diagnosed with intermittent explosive disorder and bipolar affective disorder, with a GAF score of 25 at the time of admission and 45 at the time of discharge.  At the time of discharge, the Veteran denied homicidal or suicidal ideation and appeared less overwhelmed by his reported stressors.  The staff psychiatrist found no evidence of imminent dangerousness to himself or others, and he was released to the care of his brother. 

In multiple psychiatric appointments in June 2013, the Veteran stated that he felt trapped and desperate, was worried he would lash out, and discussed serious problems with his marriage.  His mood was angry and speech abrupt.  He was assigned GAF scores of 48, 50, and 55.

The Veteran also attended regular group counseling sessions throughout most of the period on appeal.  He generally discussed problems relating to his family members and friends and anger management issues.  In July 2007 the Veteran stated that he was doing very well at his job, but that he sometimes resents the lack of effort by his coworkers and has gotten angry and confrontational with them.

The Veteran has attended three VA psychiatric examinations during the course of the appeal.  The Veteran was first afforded a VA psychiatric evaluation in March 2007, performed by a psychiatrist who reviewed the claims file and performed an in-person examination of the appellant.  The Veteran reported that he had become increasingly depressed since he lost his job and that he now had sleeplessness and decreased interest in activities.  The Veteran was noted to have mostly clean clothes, hesitant speech, cooperative attitude, labile affect, and dysphoric mood.  He did not show any impairment in intellectual functioning or behavior, including ritualistic behavior.  He denied any suicidal or homicidal thoughts, and stated that he had not been violent against people, only property.  He reported that he last worked in 2001 and stopped because of wrist injuries.  He then went back to school, but has not been able to find work since finishing school.  The examiner diagnosed the Veteran with intermittent explosive disorder (GAF score 58) and major depressive disorder (GAF score 53), and noted that the depression was an entirely separate condition from his impulse control disorder.  The examiner opined that the Veteran's intermittent explosive disorder did not prevent the Veteran from working, although he would have intermittent periods of inability to perform occupational tasks.

The Veteran underwent a VA examination in October 2010 by a clinical psychologist who reviewed the claims file and performed an in-person examination.  The Veteran reported having minor episodes of becoming verbally abusive 3 times per week, rapid cycling mood swings throughout the day, and occasional mood swings, and occasional "blackouts" during which he does not remember his behavior.  He stated that he often feels angry, frustrated, confused, and hopeless, and that he has difficulty falling asleep.  He reported that he spends his day on the computer, reading, or visiting friends and that he has not worked since 2002 because of on the job injuries.  He presented as well groomed, cooperative, and friendly, with unremarkable thought processes and normal affect.  The examiner noted no inappropriate behavior, suicidal ideation, or homicidal ideation.  The examiner diagnosed the Veteran with intermittent explosive disorder, assigned him a GAF score of 60, and found that the disorder did not prevent him from maintaining gainful employment.

The Veteran also attended a VA psychiatric examination in May 2013.  The examiner reviewed the claims file, discussed the medical history at length, and performed an in-person examination of the Veteran.  The Veteran presented appropriately dressed and behaved and spoke in a straight-forward, pleasant manner.  He reported feeling depression and rage and having difficulty sleeping.  His memory, judgment, and insight were intact.  The examiner ultimately found that the Veteran did not meet the criteria for any diagnosis other than intermittent explosive disorder and assigned him a GAF of 60.  He stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board has also reviewed evidence from SSA which is relevant to determining the severity of the Veteran's psychiatric disorder.  The Veteran's SSA records show that a September 2006 Administrative Law Judge decision found that the Veteran met the criteria of disabled, in part due to major depressive disorder.  A medical expert testified at the Veteran's SSA hearing that the Veteran's psychiatric symptoms caused significant restrictions his ability to perform work-related activities and moderate restriction in activities of daily living.

A July 2006 nurse's functional capacity assessment for SSA indicated that the Veteran had marked limitations in many areas of work-related and social activities.  She also wrote that the Veteran "has difficult[y] concentrating, remembering, and has aggressive thoughts that he has to constantly try to control," as well as "emotional outbursts at times" and less than optimal personal hygiene.

June 2005 and July 2006 functional capacity assessments from the Veteran's psychologist written for SSA indicated that the Veteran had major depressive disorder and intermittent explosive disorder, was hypervigilant, easily annoyed, and aggressive, and had a high level of anxiety.  He stated that that this markedly limited the Veteran's ability to interact with the general public, accept instructions, respond to criticism, get along with co-workers, and behave appropriately at work.  It also moderately limited his ability to ask questions, maintain socially appropriate behavior, travel in unfamiliar places, or set realistic goals.

In the Veteran's statements to SSA, he reported that he was too anxious, had intrusive thoughts, had short-term memory loss and violent thoughts, was resistant to following instructions from authority, and could not deal with people.  He reported that he did not do any household chores and that his typical day involved taking his wife to work and picking her up, visiting his parents, sleeping in bed, and watching TV.  He stated that he began having suicidal thoughts in February 2005 and that he has to be reminded to perform activities of self-care.

The Veteran's wife's statements to SSA indicated that the Veteran spends his days looking for jobs on-line, doing laundry, cooking his own breakfast and lunch, reading, and watching TV.  She reported that the Veteran goes out to coffee with a friend every Sunday and visits his parents once or twice a week.  She also stated that he doesn't handle stress well and has a violent temper, mood swings, and depression.

Based on the evidence described above, the Board finds that the evidence supports a rating of 70 percent, but no higher, for intermittent explosive disorder for the entire period on appeal.  The Veteran's treatment records and VA examinations show that he has frequently been shown to have a constricted or abnormal affect, frequent severe anxiety, and significant disturbances in motivation, mood, and behavior, which has gravely impacted his ability to function socially and would likely have a severe impact on his occupational functioning were he to reenter the workforce.  The evidence shows that the Veteran is seriously impaired in his ability to appropriately handle stressful situations, and at one time even requested that he be physically restrained at a VA hospital to prevent him from harming another person.  The Veteran has expressed frequent suicidal and homicidal ideation, and has in fact harmed himself and others on several occasions.  He has also been noted on many occasions to neglect his personal appearance and hygiene.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that these symptoms are most consistent with a 70 percent disability rating.  

The Board does not find, however, that the evidence of record warrants an evaluation of 100 percent.  The evidence does not show such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  While the Veteran has been violent in the past, the evidence of record also shows that he has been able to exercise sufficient self-control to seek psychiatric help when he is at risk of behaving violently.  He has also not been found by any evaluating medical professionals to be in need of forced hospitalization or that he was ever a risk to himself or others at the time of his discharges from the hospital, even after his worst flare-ups of explosive disorder, indicating that he does not have a persistent danger of hurting himself or others.  Additionally, the Veteran has shown that he is able to maintain minimum standards of hygiene, including that he washes laundry himself and has on many occasions reported for medical treatment in a clean and appropriately dressed manner.  The Veteran has also been able to discuss his behaviors and to evaluate the appropriateness of his outbursts after he has calmed down from the initial flare-up, and he has usually been found to be logical and coherent in his speech and thoughts.  Socially, the Veteran has, for most of the period on appeal, been able to maintain relationships with his wife and brother, and for many years interacted appropriately in a therapy group.  Furthermore, none of the VA examiners found that the Veteran's psychiatric disability prevented him from maintaining gainful employment, although it would cause intermittent periods of inability to perform occupational tasks.

The Board also notes that many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the 70 percent disability rating has been assigned.  See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.  Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria and are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.

The Board also notes that the Veteran has generally been assigned GAF scores ranging from 45 to 65 during the period on appeal.  These GAF scores are consistent with moderate to serious symptoms, such as suicidal ideation, abnormal affect, anxiety, and serious impairment in occupational and social functioning, which correspond with the 70 percent rating which has been assigned and which, alone, do not provide a basis for assigning a rating in excess of 70 percent.  The Board acknowledges that the Veteran has been hospitalized on four occasions during the course of the appeal during which he was assigned significantly lower GAF scores upon admittance, ranging from 10 to 30.  Scores this low do indicate very serious psychiatric symptoms, including danger of hurting oneself or others and serious impairment in judgment.  It is evident from the record that such temporary periods of severe impairment marked by violent tendencies is the very hallmark of the Veteran's intermittent explosive disorder, causing short periods of uncontrollable behavior followed by longer periods of relative functionality.  Fortunately for the Veteran, the frequency and duration of these flare-ups have been generally infrequent and short.  See 38 C.F.R. § 4.126(a).  At no time has the Veteran been hospitalized for longer than three days, and the Veteran's GAF scores before or immediately following his discharge from hospitalization have always been significantly higher, ranging from 45 to 60, and are therefore more in line with his overall psychiatric disability picture.

The Board has considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  While the Veteran has been briefly hospitalized on several occasions for psychiatric issues, such brief and intermittent treatment is sufficiently contemplated by an assignment of 70 percent, and there is no evidence of such frequent or prolonged hospitalization that would render impractical the application of the regular schedular standards.  The Veteran has been unemployed during much of the period on appeal, but he has clearly indicated that he left his prior employment due to an injury to the wrist incurred at work.  The Veteran's SSA determination shows that the Veteran's psychiatric impairment is only part of his inability to work, as well as his physical disabilities.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of  greater disability and symptoms than currently shown by the evidence.  As such, the Veteran's disability picture is contemplated by the rating schedule and those criteria are adequate to address his symptoms and average impairment of earning capacity.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are, therefore, adequate.  See Thun, 22 Vet. App. 111.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The majority of the evidence indicates that the Veteran's overall disability picture has not been shown to be one of total occupational and social impairment, but has shown occupational and social impairment with deficiencies in most areas, including family relations, judgment, thinking, and mood.  Given these findings, the Board concludes that the weight of evidence shows that the Veteran's symptoms most closely approximate the criteria of a rating of 70 percent for intermittent explosive disorder.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Finally, the Board concludes that the issue of a total rating has not been raised by the record.  As noted, the VA examiners have noted that he is not precluded from work due to this disorder, but that there would be some work interference, which as noted, is contemplated in the increased rating assigned.  Moreover, appellant has noted that he last left work secondary to work related injuries that are not service connected, and he was in fact employed during some of the time in question and reportedly was getting along with coworkers.  Thus, a claim for individual unemployability is not raised by the record.

Hearing Loss

In April 2007, the Veteran was granted entitlement to service connection for bilateral hearing loss, rated as noncompensably (0 percent) disabling.  The Veteran and his attorney have submitted statements indicating that the Veteran's hearing loss is more severe than was reflected in his VA examinations.

The Veteran was first afforded a VA examination in December 2006.  The Veteran reported having difficulty hearing when there is background noise present and denied any tinnitus, vertigo, or other pathology.  The examiner diagnosed the Veteran with sensorineural hearing loss and opined that the Veteran's hearing loss was at least as likely as not due to noise exposure in service.  Pure tone threshold testing was performed, with the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
10
20
40
21.25
LEFT
20
30
65
65
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  While the findings of the December 2006 VA examination did show hearing loss of sufficient severity to hearing loss in both the right and left ears to be considered a disability pursuant to 38 C.F.R. § 3.385 (2013), they did not show hearing loss of sufficient severity to allow for a compensable rating.  Applying the findings from the December 2006 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

In October 2010 the Veteran was afforded an additional VA audiological examination.  The Veteran reported having intermittent tinnitus and denied any other related pathology.  He also reported having to ask people to repeat themselves, that it was difficult to hear when there was background noise, and that he had turned the volume up on his phone.  The examiner diagnosed the Veteran with normal to severe sensorineural hearing loss and stated that it had no significant effects on his occupational functioning and did not affect mobility or ability to self-care.  Pure tone thresholds on this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
25
30
65
35
LEFT
20
30
65
70
46.25

Speech audiometry revealed speech recognition ability of 96 percent in both the right and left ears.  Applying the findings from the October 2010 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  As noted above, where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII.  Id.

The Veteran also underwent a VA audiological examination May 2013.  The Veteran reported that he had difficulty understanding people's conversations.  Pure tone thresholds on this examination, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
30
40
70
43.75
LEFT
40
45
45
75
51.25

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 88 percent in the left ear.  Applying the findings from the May 2013 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level II in both ears, a 0 percent rating is assigned under Table VII.  Id.

The Veteran's VA and private treatment records are silent for any complaints or treatment related to hearing loss.

On review of the file, it is evident that the criteria for a compensable rating for bilateral hearing loss have not been met at any time during the period on appeal.  While the evidence of record shows that the Veteran does have a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, the evidence does not indicate that it rises to a severity sufficient to warrant a rating higher than 0 percent.  The December 2006, October 2010, and May 2013 examinations were conducted by qualified audiologists in accordance with 38 C.F.R. § 4.85(a).  The October 2010 and May 2013 examiners discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, the Board finds the examinations to be sufficiently in compliance with the provisions of VA regulations and are afforded great probative value in determining the Veteran's level of hearing impairment during that period.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, including that it has become more difficult to understand conversations, especially when there is background noise present, and that he has had to turn up the volume on his phone.  But as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The Board also acknowledges the Veteran's belief that his hearing impairment deserves of a higher disability rating.  However, the VA audiometric examinations performed during the course of the appeal show that the Veteran's bilateral hearing loss at no time warranted a compensable evaluation.  As noted above, VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin, 1 Vet. App. 171.  The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the appellant's hearing loss did not warrant a compensable rating.  There is currently no probative medical evidence of record which indicates that the Veteran's measurable hearing loss was of sufficient severity to be assigned a compensable rating, nor has any fault with the medical examinations of record been shown.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the evidence is against the claim of entitlement to a compensable rating for bilateral hearing loss.

As a final matter, the Board has again considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe hearing impairment than currently shown by the evidence.  38 C.F.R. § 4.85.  The record does not show that the Veteran has required any hospitalization or surgery relating to his hearing loss, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extra-schedular consideration is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for IBS is dismissed.

Entitlement to service connection for GERD is denied.

Entitlement to an initial rating of 70 percent, but no higher, for intermittent explosive disorder is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an initial compensable rating for hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


